Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  in line 3, “the depth” should be -a depth-.  Appropriate correction is required.
Claim 1 , 6, and 11 are objected to because of the following informalities:  in line 3, “the depth” should be -a depth-.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities: in line 2, “wherein in the (a)” should be – wherein in step (a)-.  Appropriate correction is required.
Claim 4, 9, 14 are objected to because of the following informalities: please amend as follows – “wherein the soil estimation information is information in which [[the]] an hardness of [[a]] the soil, [[the]] an amount of roots contained in [[a]] the soil, [[the]] an amount of water contained in [[a]] the soil, [[the]] a composition of [[a]] the soil”. Appropriate correction is required.
Claim 5, 10, 15 are objected to because of the following informalities: please amend as follows – “wherein vibrations are applied to the soil[[,]] using a vibrator that is provided on the ground surface, and the vibrations are measured from the soil[[,]] using a vibration meter that is provided on the ground surface.” Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15,  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 6, and 11 recite “estimating conditions of the soil by referencing soil estimation information”. It is unclear what “referencing” means in this context. For purposes of examination, referencing will be interpreted as “using”.
Claims 1, 6, and 11 recite “(a) by using a propagation time that vibrations take to propagate through a soil, selecting vibrations measured from the soil, according the depth of the soil;”. From the way the phrase is constructed and the placement of commas it is unclear how “according the depth of the soil” is integrated into step (a). Should the step be interpreted as by using a propagation time that vibrations take to propagate through a soil according to the depth of the soil, selecting vibrations measured from the soil? Meaning, that the propagation time is related to how deep in the soil the vibration reaches? Or should the step be interpreted as using a propagation time that vibrations take to propagate through a soil, selecting vibrations measured from the soil according the depth of the soil? meaning that that vibrations are selected according to the depth they reach and the propagation time (i.e. 2 selection criteria as opposed to one). Therefore claims 1-15 are indefinite. For purposes of examination, the first interpretation will be used since it is clear from the specification and submitted references that the propagation time is related to the depth of penetration of the vibrations into the soil.
Claim 2 recites “a preset propagation time”. However there is no recitation in Claim 1 step (a) recites “a propagation time.” It is unclear if the times claim 1 and claim 2 are the same or different.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-6, 8-11, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scanlon, US 6,536,553 (hereinafter Scanlon).
Regarding claim 1, 6, and 11 Scanlon teaches  a soil condition estimation method (in order to determine the soil composition and in-situ density for farming applications, see col. 15 I. 42-65) and apparatus (e.g. see Fig. 1-4) executed by a computer (e.g. a data processor see col. 3 l. 21) comprising: 
at least one memory configured to stores one or more instructions (e.g. a data processor see col. 3 l. 21, computer which inherently has memory storing instructions see col. 9 l. 30-33); and at least one processor configured to executes the one or more instructions (e.g. a data processor see col. 3 l. 21)
 (a)	by using a propagation time that vibrations take to propagate through a soil, selecting vibrations measured from the soil, according to the depth of the soil (the acoustic source activation is determined based on the acoustic sensor and source spacing, the anticipated depth of the objects to be detected and the propagation distances, see col. 10 I. 54-64, see also column 12 lines 40-45);
(b)	a step of extracting a feature of the selected vibrations (the "soil sound conduction" is investigated, see col. 15 I. 42-65); and
(c)	a step of estimating conditions of the soil by "referencing" soil estimation information in which the feature and conditions of the soil are associated with each other, using the feature (based on the "soil sound conduction" and on acoustic wave propagation velocities, soil parameters such as stability of ground, drainage potential, soil composition or in-situ density can be measured, see again col. 15 I. 42-65).
Regarding claims 153, 8, 13, Scanlon teaches the limitations of claims 1, 6, and 11. Scanlon further teaches wherein the propagation time is a period of time from when vibrations are applied to a ground surface of the subject soil to when the vibrations that have propagated through the soil are measured at the ground surface (e.g. see col. 12 l. “then the sensors 46 immediately detect the emitted sounds. These sounds also propagate through the medium 18 and into the ground. The first echo sensed at the sensors 46 will be from the ground/container interface (i.e. time from when vibrations are applied to a ground surface), …Various sensors 46 in the container will detect the same returned signal at various arrival times and signal strengths (i.e. when the vibrations that have propagated through the soil are measured at the ground surface). When the geometry of the sensors 46 is precisely known, these arrival times (i.e. propagation time) can be used to determine the arrival direction and distance from the sensors“).  
Regarding claims 154, 9, and 14, Scanlon teaches the limitations of claims 1, 6, and 11. Scanlon further teaches 20 wherein the soil estimation information is information in which the hardness of a soil, the amount of roots contained in a soil, the amount of water contained in a soil, the composition of a soil, or two or more of these elements are associated with the feature (e.g. “ “, see col. 15 l. 41-54, “The invention can also be used as an acoustic "sound probe", comprising a sound source 44 and two sensors 46 separated by a known distance, which when coupled to the ground will investigate soil sound conduction for site-specific calibration...Data from this combined sensor configuration will provide indications of the soil's SNR, transmission, density, porosity, water content (i.e. the amount of water contained in a soil), boundary reflection, soil type, and natural clutter (stone, roots, etc.)”, the amount of water contained in a soil).  
25 Regarding claims 5, 10, and 15155, 10, 15, Scanlon teaches the limitations of claims 1, 6, and 11. Scanlon further teaches wherein vibrations are applied to the soil, using a vibrator that is provided on the ground surface, and the vibrations are measured from the soil, using a vibration meter that is provided on the ground surface (e.g. see Fig. 1 and col. 6 l. 21-34, “FIG. 1 schematically illustrates the general principle of operation of the invention. An apparatus 10 for detecting an underground object 14 includes a container 16 in contact with the ground surface 12. A medium 18 is disposed in the container 16. At least one acoustic sensor 22 is disposed in the medium 18 in the container 16. The acoustic sensor 22 detects acoustic noise (i.e. vibrations applied to the soil)represented by arrow 30 that is reflected by the underground object 14. Arrow 26 represents the output signal from the acoustic sensor 22 (i.e. vibrations are measured from the soil, using a vibration meter that is provided on the ground surface). Ambient conditions in the vicinity of the object 14 may include acoustic noise. Alternatively, or in addition to ambient acoustic noise, acoustic noise represented by arrows 28 may be emitted by at least one acoustic source 20 (i.e. a vibrator that is provided on the ground surface) toward the underground object 14”).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Scanlon in view of TSUNEYOSHI SUGIMOTO ET AL: "Study on Water Distribution Imaging in the Sand Using Propagation Velocity of Sound with Scanning Laser Doppler Vibrometer", JAPANESE JOURNAL OF APPLIED PHYSICS, vol. 52, no. 7S, Article number 07HC04, 1 July 2013, pages 1-6 (hereinafter Sugimoto).
Regarding claims 102, 7, and 12, Scanlon teaches the limitations of claims 1, 6, and 11. Scanlon further teaches a selection time period that is used to select vibrations corresponding to the depth of a subject soil and vibrations corresponding to the depth of the subject soil are selected using selection time period  (the acoustic source activation is determined based on the acoustic sensor and source spacing, the anticipated depth of the objects to be detected and the propagation distances, see col. 10 I. 54-64, see also column 12 lines 38-45, “As the sound propagates through the ground and hits a buried object, the sound will reflect back toward the container. Various sensors 46 in the container will detect the same returned signal at various arrival times and signal strengths. When the geometry of the sensors 46 is precisely known, these arrival times can be used to determine the arrival direction and distance from the sensors.“).
Scanlon does not explicitly teach a calculating selection time period based on a preset propagation time.
Sugimoto teaches a selection time period that is used to select vibrations corresponding to the depth of a subject soil is calculated (e.g. “Here, three thresholds are set in consideration of the case that the received waveform changed. The ﬁrst one is half of the peak amplitude of the vibration velocity. Two of the remainder are set at approximately 40 and 60% positions of the peak amplitude. The propagation time (i.e. the calculated selection time period) is estimated from the average diﬀerence in time found from these three thresholds. The propagation velocity of sound can be calculated from this propagation time and propagation distance easily”, see p.3 section 2.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features in Sugimoto into Scanlon for the purpose of characterizing vibrations in soil. Therefore soil volume water content can be accurately determined.
Scanlon and Sugimoto do not explicitly teach using a preset propagation time. However Scanlon teaches gating a return pulse using a gating criterion that is necessarily predetermined (e.g. see col. 12 l. 64-col. 13 l. 2) and depends on a preset propagation time. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a preset propagation time in determining a selection time through gating as taught by Scanlon for the purpose of eliminating certain undesired reflections to create a more useful soil characterization.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE T RASTOVSKI whose telephone number is (571)270-0349. The examiner can normally be reached Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine T. Rastovski/           Primary Examiner, Art Unit 2862